The judgment of the court was pronounced by
Slidell, J.
This is an action on a promissory note, made by the defendant to the order of Crownover, payable one day after date, and endorsed by the payee to the plaintiff, by an endorsement bearing date two years after maturity. The defendant answered by a general denial. He also pleaded that the plaintiff is not the owner of the note, but that it was held by Abraham Hueston, with whom the plaintiff had colluded for the purpose of avoiding the defendant’s defence. He annexes certain joint and several obligations of one Beal and Abraham Hueston to his answer, which he pleads in compensation. He also propounded interrogatories to the plaintiff. The answers to these interrogatories negative the charge of collusion, assert the ownership of the note to be in the plaintiff by a transfer for value, and the plaintiff’s ignorance of any defence existing against the note at the timo of the transfer.
*938The evidence adduced by the defendant, and that also which he proposed to oiler and which the court rejected, were insufficient to defeat the plaintiff’s claim. There was no allegation in the answer, nor any thing in the evidence offered, nor in that proposed to be offered, to show that the obligations pleaded in compensation were held by the defendant previous to the transfer of Jones’ note to the plaintiff.
The court properly refused to receive in evidence a printed book, purporting to contain the statutes of Mississippi, and to be printed by the authority of the legislature of that State, to prove the laws of that State. See the case of Phillips v. Murphy, ante p. 654. Judgment affirmed.